i          i       i                                                                            i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00425-CR

                                        IN RE Jessica M. BARBOSA

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           In a pro se original petition filed in this court, relator Jessica M. Barbosa requests a writ of

mandamus directing an immediate trial in the underlying criminal case. Alternatively, relator

requests release from the Bexar County jail. Relator is represented by trial counsel. We conclude trial

counsel is also relator’s counsel for an original proceeding on the issues presented. Relator is not

entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

The absence of a right to hybrid representation means relator’s pro se petition will be treated as

presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806

(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition is denied.

                                                               PER 0CURIAM

DO NOT PUBLISH


           1
           This proceeding arises out of Cause No. 2007-CR-6397, styled State of Texas v. Jessica M. Barbosa, pending
in the 290th Judicial District Court, Bexar County, the Honorable Sharon MacRae presiding.
-2-